Case 20-03134-KLP                  Doc 1      Filed 10/07/20 Entered 10/07/20 20:39:32                      Desc Main
                                              Document     Page 1 of 30



     Steven N. Serajeddini, P.C. (admitted pro hac vice)            Michael A. Condyles (VA 27807)
     KIRKLAND & ELLIS LLP                                           Peter J. Barrett (VA 46179)
     KIRKLAND & ELLIS INTERNATIONAL LLP                             Jeremy S. Williams (VA 77469)
     601 Lexington Avenue                                           Brian H. Richardson (VA 92477)
     New York, New York 10022                                       KUTAK ROCK LLP
     Telephone:         (212) 446-4800                              901 East Byrd Street, Suite 1000
     Facsimile:         (212) 446-4900                              Richmond, Virginia 23219-4071
                                                                    Telephone:          (804) 644-1700
     -and-                                                          Facsimile:          (804) 783-6192

     David L. Eaton (admitted pro hac vice)
     A. Katrine Jakola, P.C. (admitted pro hac vice)
     John R. Worth (admitted pro hac vice)
     Jaimie Fedell (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North La Salle Street
     Chicago, Illinois 60654
     Telephone:          (312) 862-2000
     Facsimile:          (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession


                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                         RICHMOND DIVISION

                                                                     )
In re:                                                               )      Chapter 11
                                                                     )
LE TOTE, INC., et al.,1                                              )      Case No. 20-33332 (KLP)
                                                                     )
                               Debtors.                              )      (Jointly Administered)
                                                                     )
                                                                     )
LORD & TAYLOR, LLC,                                                  )
                                                                     )
                               Plaintiff,                            )
                                                                     )
             v.                                                      )      Adversary Proceeding No. 20-_____
                                                                     )
COMPASS GROUP USA, INC.,                                             )
d/b/a FLIK INTERNATIONAL CORP,                                       )
                                                                     )
                                Defendant.                           )
                                                                     )

1
    A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    claims and noticing agent at http://cases.stretto.com/letote. The location of the Debtors’ service address is 250 Vesey
    Street, 22nd Floor, New York, New York 10281.
Case 20-03134-KLP               Doc 1      Filed 10/07/20 Entered 10/07/20 20:39:32                       Desc Main
                                           Document     Page 2 of 30



        COMPLAINT FOR TURNOVER FUNDS OWED TO LORD & TAYLOR, LLC

          Plaintiff Lord & Taylor, LLC (the “Plaintiff”) files this complaint for turnover against

Compass Group USA, Inc. d/b/a Flik International Corp (“Compass” or the “Defendant”). In

support thereof, the Plaintiff alleges as follows:

                                              Preliminary Statement

          1.        Compass owes the Plaintiff $350,000.00 in connection with a Food Services

Agreement, dated as of May 30, 2008, by and between the Plaintiff and the Defendant.

          2.        Despite repeated requests over a number of months, Compass has refused and

continues to refuse to turn over the funds that are due and owing to the Plaintiff. The refusal of

Compass to repay funds due and owing has deprived the Plaintiff and its creditors of value that is

unquestionably owed. Therefore, the Plaintiff hereby files this adversary complaint to recover the

funds that it is owed.

                                                     The Parties

          3.        On August 2, 2020, the Plaintiff and certain of its affiliates, as debtors and debtors

in possession, filed voluntary petitions under Chapter 11 of the Bankruptcy Code in this Court.2

The Plaintiff is a party to the Agreement (as defined below).

          4.        The Defendant, Compass, is a national foodservice and hospitality company. The

Defendant is a party to the Agreement (as defined below).




2
    A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
    chapter 11 cases, are set forth in greater detail in the Declaration of Ed Kremer, Chief Restructuring Officer, of Le
    Tote, Inc., in Support of Chapter 11 Petitions and First Day Motions filed contemporaneously with the Debtors’
    voluntary petitions for relief filed under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”),
    on August, 2, 2020 (the “Petition Date”).



                                                            2
Case 20-03134-KLP         Doc 1   Filed 10/07/20 Entered 10/07/20 20:39:32            Desc Main
                                  Document     Page 3 of 30



                                    Jurisdiction and Venue

        5.      This Court has subject matter jurisdiction to consider and determine this matter

pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

        6.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                        Relief Requested

        7.      Pursuant to section 542 of the Bankruptcy Code and Rule 7001 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), the Plaintiff seeks the turnover of $350,000.00

from the Defendant.

                                       Statement of Facts

        A.      The Plaintiff and Compass Enter into a Food Services Agreement in 2008

        8.      On May 30, 2008, the Plaintiff and the Defendant entered into that certain Food

Services Agreement, dated as of May 30, 2008 by and between the Plaintiff and the Defendant (as

amended, the “Agreement”), pursuant to which Compass agreed to provide food services in eight

(8) of the Plaintiff’s retail stores. A genuine copy of the Agreement is attached hereto as

Exhibit A.

        9.      Pursuant to the terms of the Agreement, the Plaintiff provided Compass with an

advance of $350,000.00 (the “Advance”) “to fund one (1) month’s capital needs” for certain

operating charges. Ex. A, p. 9. The Agreement provides that “[t]he Advance shall be reimbursed

to [the Plaintiff] within ten [10] days following termination of the Agreement.” Id. In addition,

section 5.2 of the Agreement provides that termination of the Agreement does not operate to limit,

reduce, cancel, or otherwise modify payment obligations of any kind that have accrued as of the

date of termination. Ex. A, p. 3. Finally, section 13.6 of the Agreement specifically prohibits

setoff. Ex. A, p. 5.




                                                3
Case 20-03134-KLP         Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32              Desc Main
                                   Document     Page 4 of 30



       B.      Termination of the Agreement and Refusal to Repay the Advance

       10.     On May 3, 2019, the Plaintiff provided Compass with 120 days’ prior notice of

termination of the Agreement (the “First Termination Notice”). A genuine company of the First

Termination Notice is attached hereto as Exhibit B. The First Termination Notice was provided

in accordance with section 5.1 of the Agreement and stated that the termination of the Agreement

was effective as to six (6) of the Plaintiff’s retail locations. The Termination Notice requested that

Compass reimburse the Plaintiff for the Advance pursuant to the terms of the Contract.

       11.     Compass failed to repay the Advance and thus breached its obligations under the

terms of the Agreement.

       12.     On March 20, 2020, the Plaintiff provided Compass with 30 days’ prior notice of

termination of the Agreement with respect to all eight (8) locations (the “Second Termination

Notice”). A genuine company of the Second Termination Notice is attached hereto as Exhibit C.

The Second Termination Notice was provided in accordance with section 5.1 of the Agreement

and stated that the termination of the Agreement was effective as of April 30, 2020. The

Termination Notice requested that Compass reimburse the Plaintiff for the Advance pursuant to

the terms of the Contract.

       13.     Compass failed to repay the Advance and thus breached its obligations under the

terms of the Agreement.

       14.     On May 14, 2020, the Plaintiff again made demand on Compass for repayment of

the Advance. A genuine copy of the May 14, 2020 letter from the Plaintiff to Compass is attached

hereto as Exhibit D.

       15.     Again, Compass failed to repay the Advance in breach of its obligations under the

Agreement.




                                                  4
Case 20-03134-KLP         Doc 1   Filed 10/07/20 Entered 10/07/20 20:39:32           Desc Main
                                  Document     Page 5 of 30



        16.     To this day, Compass continues to refuse to repay the Advance that is due and

owing to Plaintiff.

                               Count I: Turnover of the Advance

        17.     The Plaintiff hereby repeats and realleges each of the above paragraphs as though

fully set forth herein.

        18.     The Advance constitutes property of the Debtors’ estate under section 541 of the

Bankruptcy Code that is due and owing to the Plaintiff and in the possession of the Defendant. It

is therefore subject to turnover pursuant to section 542 of the Bankruptcy Code and Bankruptcy

Rule 7001.

        19.     The Advance is due and payable to the Plaintiff, who is now a debtor in these

Chapter 11 cases.

        20.     More than 120 days have passed since the Plaintiff terminated the Agreement and

requested the return of the Advance from the Defendant. The Defendant has refused to repay the

Advance, has breached the Agreement and is wrongfully possessing property of the Plaintiff’s

bankruptcy estate.



                           [Remainder of page intentionally left blank]




                                                5
Case 20-03134-KLP            Doc 1   Filed 10/07/20 Entered 10/07/20 20:39:32            Desc Main
                                     Document     Page 6 of 30



        WHEREFORE, the Plaintiff respectfully requests judgment in its favor and against

Compass requiring the turnover of the Advance in the amount of $350,000.00, plus attorneys’ fees

and costs, and such other relief as the Court deems appropriate under the circumstances.

Richmond, Virginia
Dated: October 7, 2020

/s/ Jeremy S. Williams
KUTAK ROCK LLP                                      KIRKLAND & ELLIS LLP
Michael A. Condyles (VA 27807)                      KIRKLAND & ELLIS INTERNATIONAL LLP
Peter J. Barrett (VA 46179)                         Steven N. Serajeddini, P.C. (admitted pro hac vice)
Jeremy S. Williams (VA 77469)                       601 Lexington Avenue
Brian H. Richardson (VA 92477)                      New York, New York 10022
901 East Byrd Street, Suite 1000                    Telephone: (212) 446-4800
Richmond, Virginia 23219-4071                       Facsimile: (212) 446-4900
Telephone:        (804) 644-1700                    Email: steven.serajeddini@kirkland.com
Facsimile:        (804) 783-6192
Email:        Michael.Condyles@KutakRock.com        -and-
              Peter.Barrett@KutakRock.com
              Jeremy.Williams@KutakRock.com         KIRKLAND & ELLIS LLP
              Brian.Richardson@KutakRock.com        KIRKLAND & ELLIS INTERNATIONAL LLP
                                                    David L. Eaton (admitted pro hac vice)
                                                    A. Katrine Jakola, P.C. (admitted pro hac vice)
                                                    John R. Worth (admitted pro hac vice)
 Co-Counsel to the Debtors                          Jaimie Fedell (admitted pro hac vice)
 and Debtors in Possession                          300 North La Salle Street
                                                    Chicago, Illinois 60654
                                                    Telephone:       (312) 862-2000
                                                    Facsimile:       (312) 862-2200
                                                    Email: david.eaton@kirkland.com
                                                            jaimie.fedell@kirkland.com

                                                    Co-Counsel to the Debtors
                                                    and Debtors in Possession




                                                6
Case 20-03134-KLP   Doc 1   Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document     Page 7 of 30



                                   Exhibit A

                                   Agreement




KE 71783598.1
Case 20-03134-KLP   Doc 1   Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document     Page 8 of 30
Case 20-03134-KLP   Doc 1   Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document     Page 9 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 10 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 11 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 12 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 13 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 14 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 15 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 16 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 17 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 18 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 19 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 20 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 21 of 30



                                    Exhibit B

                             First Termination Notice




KE 71783598.1
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 22 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 23 of 30



                                    Exhibit C

                            Second Termination Notice




KE 71783598.1
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 24 of 30




                                      20
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 25 of 30
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 26 of 30



                                    Exhibit D

                                      Letter




KE 71783598.1
Case 20-03134-KLP         Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32             Desc Main
                                  Document      Page 27 of 30



                                          Le Tote, Inc.
                                  250 Vesey Street, 22nd Floor
                                     New York, NY 10281

                                           May 14, 2020

Compass Group USA, Inc.
d/b/a Flik International Corp
3 International Drive
Rye Brook, New York 10573
Attn: Scott Davis, President

With a copy to:

Compass Group USA, Inc.
d/b/a Flik International Corp
2400 Yorkmont Road
Charlotte, North Carolina 28217
Attn: General Counsel & Secretary

       Re: Renewed demand for immediate payment of outstanding obligations pursuant to the
       Food Services Agreement, dated as of May 30, 2008 (the “Agreement”), by and between
       Lord & Taylor LLC (“L&T”) and Compass Group USA, Inc. d/b/a Flik International Corp
       (“Compass”).

Dear Mr. Davis,

       On March 20, 2020, L&T provided Compass with 30 days’ prior notice of termination of
the Agreement, pursuant to the letter attached hereto as Exhibit A (the “Notice of Termination”),
in accordance with Section 5.1 of the Agreement. The Notice of Termination provided that the
termination of the Agreement was effective as of April 30, 2020, and requested that Compass
reimburse L&T its $350,000 advance (the “Advance”) by May 4, 2020. Compass did not reimburse
L&T the Advance, and has continued to withhold the Advance despite repeated requests from
L&T.

         L&T hereby demands that Compass immediately reimburse L&T the Advance in full.
Pursuant to the Services Program attached to the Agreement, Compass was required to reimburse
L&T its Advance within ten days following termination of the Agreement. Moreover, Section 5.2
of the Agreement provides that termination shall not operate to limit, reduce, cancel, or otherwise
modify payment obligations of any kind that have accrued as of the date of termination. Compass’s
failure to reimburse the Advance constitutes a fundamental breach of the terms of the Agreement,
and L&T expressly reserves all rights and remedies with respect thereto

       If litigation is required to enforce L&T’s rights, L&T will seek all costs and attorneys’ fees
incurred in connection with the enforcement of its rights and remedies under the Agreement. L&T
expressly reserves all rights, defenses, and remedies available to it, at law and in equity, whether
pursuant to the Agreement or otherwise, and nothing contained in this letter shall constitute a
waiver thereof.
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32     Desc Main
                            Document      Page 28 of 30



                                          Sincerely,


                                          Michael van den Berg
                                          Senior Vice President & General Counsel




                        [Signature Page to Demand Letter]
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 29 of 30



                                    Exhibit A

                               Notice of Termination
Case 20-03134-KLP   Doc 1    Filed 10/07/20 Entered 10/07/20 20:39:32   Desc Main
                            Document      Page 30 of 30




                                      20
